Hast, J. (after stating the facts). The court erred in directing a verdict for the plaintiff for the possession of the premises. According to the testimony of the defendant, she rented the premises by the year in January, 1917, agreeing to pay the rent monthly in advance. She paid the rent as agreed upon and occupied the premises without objection until the 18th day of February, 1920, when she was told by the plaintiff that she would have to pay an additional rent of $5 per month, or quit the premises. She declined to pay the additional rent, and the plaintiff brought suit for the possession of the premises. In Lamew v. Townsend, 147 Ark. 282, the court held that ten'ancy from year to year may be created, either by an express agreement, or by a lease for one or more years and the holding over by the tenant and the payment of an annual rental after the first year without a new contract. There was a tenancy from year to year according to the testimony of Miss Peel, and her theory of the case should have been submitted to the jury. It is-insisted by counsel, for the plaintiff that the judgment should not be reversed because it is not the policy of our law to decide moot questions. It is contended that the issue raised has ceased to be of any practical value because her tenancy has expired. We can not agree with counsel for two reasons. In the first place, according to the testimony of Miss Peel, she was a tenant from year to year. Her tenancy commenced in the early part of January, and having held over until the 18th day of February, 1920, without objection on the part of the plaintiff, her term would not expire until the first part of January, 1921. The case was tried in the circuit court on the 8th day of October, 1920, and her tenancy had not expired at that time. In the next place, she received only a month’s notice to quit. Under the common law in case of a tenancy from year to year, the tenant was entitled to six months’ notice before his tenancy could be terminated. 24 Cyc. 1379, and cases cited, and 16 R. C. L., § 695, p. 1174, and cases cited. That the common law requires six months’ notice where the tenancy is from year to year was recognized by this court in Stewart v. Murrell, 65 Ark. 471. In that case the court held that, in the absence of a local custom to the contrary, a tenant from month to month must give thirty days’ notice of his intention to vacate the leased premises, but recognized that the common law rule was six months where the tenancy is from year to year. Again the rule was recognized in Bromley v. Aday, 70 Ark. 351, where the court held that ten days’ notice to quit could not be considered reasonable in a tenancy from year to year. In Reece v. Leslie, 105 Ark. 127, tbe court held that the notice for the length of time required by law before the bringing- of the suit must be given, and that the notice must end with the rental period. In Currier v. Barker, 2 Gray, Mass. 227, the importance of giving notice was stated as follows: ‘ ‘ The notice to quit is technical, and is well understood. It fixes a time at which a tenant is bound to quit, and the landlord has a right to enter at a time at which the rent terminates. The rights of both parties are fixed by it, and are dependent on it. Should the landlord decline to enter, and the tenant quit according to the notice, the tenant could be no longer holden for rent, although he had given no notice to the landlord. The lease is ‘ determined’ by such notice, properly given by either party. It is manifest therefore that, when such consequences depend upon the notice to be given, the notice should fix with reasonable exactness the time at which these consequences may begin to take effect. ’ ’ There is no statute in this State changing the common-law rule with regard to notice where the tenancy is from year to year. Consequently the notice given by the plaintiff in this case was insufficient as to length of time and was also ineffectual because not terminating at the end of the yearly tenancy. Therefore, the judgment must be reversed and the' cause will be remanded for a new trial.